UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
THOMAS BELL, )
)
Petitioner, )

) Case: 1:16-cv-O1328 (G Deck)

v ) Assigned T0 : Unassigned
` ) Assign_ bare ; 6/27/2016
UNITED STATES OF AMERICA’ ) Description; Habeas Corpus/2241
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of habeas corpus. The application will be granted and

the petition will be dismissed.

The petitioner alleges violations of constitutionally protected rights arising from the
enhancement of his D.C. Superior Court sentence pursuant to the Armed Career Criminal Act.

"Under D.C. Code § 23-110, a prisoner may seek to vacate, set aside, or correct [his]
sentence on any of four grounds: (l) the sentence is unconstitutional or illegal; (2) the Superior
Court did not have jurisdiction to impose the sentence; (3) the sentence exceeded the maximum
authorized by law; or (4) the sentence is subject to collateral attack." Alston v. United States,
590 A.Zd 511, 513 (D.C. 1991); see Head v. United States, 489 A.Zd 450, 451 (D.C. 1985)
("Relief under § 23-110 is appropriate only for serious defects in the trial which were not
correctible on direct appeal or which appellant was prevented by exceptional circumstances from

raising on direct appeal."). Such a motion must be filed in the Superior

Court, see D.C. Code § 23-110(a), and "shall not be entertained . . . by any Federal . . . court if it
appears that the [prisoner] has failed to make a motion for relief under this section or that the
Superior Court has denied him relief, unless it also appears that the remedy by motion is
inadequate or ineffective to test the legality of his detention," ia'. § 23-110(g); see Williams v.
Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) ("Section 23-l lO(g)’s plain language makes clear
that it only divests federal courts of jurisdiction to hear habeas petitions by prisoners who could
have raised viable claims pursuant to [§] 23-110(21).").

The petitioner does not demonstrate that the remedy available to him under D.C. Code §
23-110 is inadequate or ineffective to test the legality of his conviction and subsequent
incarceration. He has no recourse in this federal district court, and, therefore, the Court will deny
the petition and dismiss this action. See Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986);
Johnson v. Matevousian, No. CV 16-0757, 2016 WL 2930891, at *2 (D.D.C. May l9, 2016).

An Order accompanies this Memorandum Opinion.

DATE; 3 j//¢ &

United States Dis ct Judge